Citation Nr: 0121430	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  95-00 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypertension.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a gunshot wound to the second toe of 
the right foot with chronic metatarsalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1981 and from August 1981 to November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In September 1998, the Board remanded the issues listed on 
the front page of this decision for additional development.  
They have been returned to the Board for appellate review.  

In the September 1998 decision and remand, the Board noted 
that the veteran had asserted informal claims of entitlement 
to service connection for headaches and dizziness secondary 
to his service-connected hypertension and for a hip and back 
disorder secondary to his service-connected right foot 
disability.  These issues are again referred to the  RO for 
adjudication.  


REMAND

On the VA Form 9 that he submitted in December 1994, the 
appellant indicated that he desired a before a member of the 
Board at the RO.  The veteran subsequently requested a 
hearing before a hearing officer at the RO.  In February 
1998, he was afforded such a hearing.  In July 2001 the Board 
requested that the veteran clarify whether he still wanted a 
hearing before a member of the Board.  In August 2001, the 
veteran responded by indicating that he continued to desire a 
hearing before a Board Member at the RO.  The veteran has not 
been afforded an opportunity for this hearing.

Therefore, this case is REMANDED for the following action:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO.

Upon completion of the requested action, the RO should return 
the case to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


